This case was affirmed at a previous day of this term, and is now before us on motion for rehearing. In the original opinion we noticed the insistence of appellant as to the distinction claimed between the word "fraud" in the statutes of the Indian Territory, and "fraudulent" in our statute regarding theft. We held that the charge of the court, if anything, was more onerous in requiring the proof of the original theft in the Territory to come up to the definition of fraud in our statute; and that appellant could not complain, that the heavier burden was placed on the State in this connection. He again urges this distinction. We do not believe that we were in error in the former holding. In the statutes of the Indian Territory, the taking is required to be by fraud, and covers both the criminal intent and the means used. In Prim v. State, 32 Tex. 157, it is held that fraudulent taking refers to the wrongful or criminal taking. We fail to see the subtle distinction appellant attempts to draw in regard to the definition of these words, and abide by our former holding, that when the court required the taking to be fraudulent in the territory, it covered not only the means used, but also the criminal intent; and if anything, was more onerous on the State than the statutes of the Territory on the subject.
In the original opinion, we noticed appellant's assignment in which he criticised the charge of the court on recent possession, and remarked that we failed to discover any such charge in the record. Since then, appellant has brought up from the lower court the omitted charge, which is now before us, and is as follows: "You are further charged, that before you can consider the question of recent possession as a circumstance in this case, the evidence must show that the defendant had personal and actual possession of the animal in question, and that such possession, if any, involved a distinct and conscious ownership in whole or in part by the defendant, and if the evidence fails to satisfy you of that fact, beyond a reasonable doubt, it will be your duty to acquit defendant, and if you have a reasonable doubt as to whether such possession, if any, was recent, you will acquit the defendant." This charge evidently referred to the possession by appellant of the alleged stolen property at Waco, in the State of Texas. While there was some contest on this point, yet the proof was overwhelming on the part of the State, that he did have such possession, and it might be said there was no controversy on this point. However, if it was a controverted question, the charge was in favor of appellant. It did not instruct the jury to consider the recent possession as a circumstance against appellant, but required the jury, before they could consider the circumstance of possession at all in the case, the evidence must show there was an actual, conscious possession of the horse on the part of appellant, and that this was recent, and unless they so found to acquit appellant. This was certainly a charge favorable to appellant. He cannot complain of it. *Page 195 
The other assignments are thoroughly discussed in the original opinion, and it is not necessary here to reiterate what was then said. The motion for rehearing is accordingly overruled.
Overruled.
Brooks, Judge, absent.